COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Kyle Edward Mutters v. The State of Texas

Appellate case number:      01-16-00064-CR

Trial court case number:    1346494

Trial court:                183rd District Court of Harris County

        This case was abated and remanded to the trial court based on appointed counsel’s
failure to timely file a brief on appellant’s behalf. On November 2, 2016, counsel, Kelly
Ann Smith, submitted a brief on appellant’s behalf. Accordingly, we withdraw our
October 11, 2016 abatement order, and reinstate this case on the Court’s active docket.
       Appellant’s brief is filed as of November 2, 2016. The State’s brief, if any, is due
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: November 8, 2016